 
 
I 
112th CONGRESS
1st Session
H. R. 68 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2011 
Mr. Lamborn introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Communications Act of 1934 to prohibit Federal funding for the Corporation for Public Broadcasting after fiscal year 2013. 
 
 
1.Prohibition on Federal funds for Corporation for Public Broadcasting after fiscal year 2013 
(a)In generalSection 396 of the Communications Act of 1934 (47 U.S.C. 396) is amended by adding at the end the following new subsection: 
 
(n)Prohibition on Federal funds after fiscal year 2013No Federal funds may be made available to the Corporation for Public Broadcasting after fiscal year 2013.. 
(b)Corporation prohibited from accepting Federal fundsSubsection (g) of such section is amended— 
(1)in paragraph (2)(A), by inserting subject to paragraph (3)(C), before obtain; and 
(2)in paragraph (3)— 
(A)in subparagraph (A), by striking ; and and inserting a semicolon; 
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(C)accepting funds from the Federal Government after fiscal year 2013.. 
(c)Conforming amendmentsSuch section is further amended— 
(1)in subsection (k)(3)(A)(iv)(II), by inserting through fiscal year 2013 after amounts received; and 
(2)in subsection (m)— 
(A)in paragraph (1), by inserting through fiscal year 2013 after every three years thereafter; and 
(B)in paragraph (2), by inserting and through fiscal year 2013, after 1989,. 
 
